UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4016



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS EDWARD CARMELO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cr-00153-F-ALL)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos Edward Carmelo appeals his jury conviction and

fifty-one month sentence on one count of unlawful possession of a

firearm and ammunition by a convicted felon in violation of 18

U.S.C. § 922(g)(1) (2000). On appeal, Carmelo claims only that the

district   court   erred   by   allowing   the   Government   to   present

testimony about a suppressed firearm, thereby making Carmelo choose

between exercising his Sixth Amendment right to confront witnesses

against him and his Fourth Amendment right against unreasonable

searches and seizures. According to Carmelo, had he challenged the

witnesses’ testimony regarding the suppressed firearm’s existence,

he would have opened the door to the firearm’s admission and

vitiated the district court’s suppression order. Finding no error,

we affirm the district court’s judgment.

           Because Carmelo asserts this constitutional error for the

first time on appeal, we review for plain error.       See United States

v. Walker, 112 F.3d 163, 166 (4th Cir. 1997).       To demonstrate plain

error, Carmelo must establish that error occurred, that it was

plain, and that it affected his substantial rights.           See United

States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).            Carmelo

has failed to meet this burden.

           Because police arrived at Carmelo’s residence in response

to a 911 call and therefore had a legitimate reason for peering

into Carmelo’s vehicle, the district court correctly determined


                                  - 2 -
that police could testify about initially seeing the firearm in the

vehicle even if the firearm was later suppressed as unlawfully

seized.   See Alvarez v. Montgomery County, 147 F.3d 354, 358 (4th

Cir. 1998) (recognizing that an officer’s lawful entry onto a

defendant’s property is not diminished even if the officer later

violates the Fourth Amendment). Moreover, several months after the

weapon was observed in Carmelo’s vehicle, Carmelo admitted to

police that the weapon belonged to him.   Because it is undisputed

that this evidence did not emanate from the unlawful seizure by

police, the district court correctly allowed the Government to

present testimony about the firearm.   Cf. Segura v. United States,

468 U.S. 796, 804 (1984) (holding that the exclusionary rule

precludes the introduction of evidence obtained as a result of an

illegal search and seizure).

          In any event, given the overwhelming evidence presented

by the Government regarding Carmelo’s possession of three other

firearms, we find that even if the district court did err, the

error was harmless.   See Hughes, 401 F.3d at 548 (holding that the

error must “actually affect[] the outcome of the proceedings”)

(internal quotation marks omitted).    Accordingly, we affirm the

district court’s judgment.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                               - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 4 -